Citation Nr: 1310268	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an effective date earlier than August 1, 1990 for service connection of diabetes mellitus, type II.

(The claim of entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Shasta Regional Medical Center Emergency Room on September 21, 2006 is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to April 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from decisions of the VA Regional Office (RO) in Oakland, California that denied entitlement to an effective date earlier than August 1, 1990 for service connection of diabetes mellitus, type II.

The Veteran was afforded Travel Board hearings in October 2009 and July 2010 by two of the undersigned Veterans Law Judges sitting at Oakland, California.  The appellant was offered an opportunity to appear before a third Veterans Law Judge, but he did not elect to exercise that opportunity.  The transcripts from the 2010 hearings are  of record.  

The case was remanded for further development in February 2010 and April 2010.


FINDING OF FACT

The earliest date on which VA may construe the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II, was August 1, 1990.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 1990 for service connection of diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.400 (2012). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim of entitlement to an effective date earlier than August 1, 1990 for service connection of diabetes mellitus, type II.  

Pertinent Law and Regulations

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400 (2012), similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 U.S.C.A. § 5110(a).

With respect to earlier effective date claims regarding entitlement to service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. 38 C.F.R. § 3.816 (2012). See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i) (2012).  The "term covered herbicide diseases" includes type II diabetes mellitus. 38 C.F.R. § 3.816(b)(2)(i) (2012).  This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c) (2012).

Factual Background

Review of the record discloses that in May 1981, an Application for Medical Benefits was received from the Veteran noting that he had been repeatedly exposed to Agent Orange.  No disorder, disease or disability was specified on the claim form.  Also received on the same date was an Application for Compensation or Pension to which the appellant appended a medical statement indicating that he had neck and low back pain diagnosed as cervical and lumbar disc derangement.  Diabetes mellitus was not listed on the claim for compensation or pension.  

Received on August 1, 1990, was the Veteran's Application for Compensation or Pension.  Therein the appellant specifically listed posttraumatic stress disorder (PTSD) as the nature of the sickness, disease or injury for which the claim was made.  Diabetes was not noted.  

The Veteran was afforded a VA examination in March 1991 for PTSD purposes.  The examiner's history and diagnostic impression indicated that the appellant had a history of diabetes mellitus.  A VA compensation and pension examination in March 1992 noted that diabetes had been diagnosed in 1988.  

Subsequently received in July 1992 was a April 1989 clinical statement from J. A. McArthur, D.O., that included a diagnosis of diabetes.  It was reported that he was being treated by Dr. Sebat in this regard.  

A VA examination report dated in May 1993 included diabetes in the diagnoses.  

Received from the Veteran in October 1995 was a claim of entitlement to a total rating based on unemployability due to service-connected disability.  The appellant was scheduled for VA examinations in March 1996 but advised VA staff that he had diabetes and was not feeling well enough to keep his appointments.  

A VA outpatient report dated in September 1996 indicated that the Veteran had been an insulin-diabetic for seven to 10 years.  A VA examination report dated in January 1997 stated that the Veteran was a "brittle diabetic with prior episodes [of] ketoacidosis" and was being maintained on insulin.  Subsequent VA and private clinical records continued to refer to the Veteran's diabetes mellitus.  

In a letter dated in March 2001, the RO advised the Veteran that he might be eligible to receive compensation benefits for type II diabetes based on his service in Vietnam.  He was informed that on November 9, 2000, VA had determined that there was an association between type II diabetes and herbicides used in Vietnam.  

The Veteran filed a claim of entitlement to service connection of type II diabetes mellitus in April 2001.  

By rating action dated in March 2005, service connection was granted for diabetes mellitus, type II associated with herbicide exposure (Nehmer grant) with an effective date of December 19, 2000.  

Received in May 2007 was a July 2007 statement from F. Sebat, MS, MD, FCCP, FCCM, relating that the Veteran had first presented in his office in 1987 with polyuria and polydipsia with symptoms of polyneuropathy.  He stated that the appellant had been diagnosed with adult onset diabetes at that time.  It was noted that he was subsequently admitted to Mercy Medical Center in November 1989 with the diagnosis of diabetic ketoacidosis. 

By rating decision in April 2011, the effective date of the award of service connection for type II diabetes was established from August 1, 1990. 

Legal Analysis

The Veteran asserts and has presented testimony to the effect that he is entitled to an effective date earlier than August 1, 1990 because type II diabetes was first diagnosed in 1987.  He maintains that the effective date of the grant of service connection for diabetes mellitus should commence from 1987, or even back to 1981 when he filed a claim for residuals of Agent Orange exposure.  

The record clearly demonstrates that when the Veteran filed a claim in 1981, he did not claim entitlement to service connection for diabetes.  Indeed, he made no reference to the disorder.  A contemporaneous clinical record from 1981 did not show that he had a diagnosis of type II diabetes.  Although the Veteran requested service connection for residuals of Agent Orange exposure, it was not demonstrated or indicated that he had type II diabetes in 1981  As such the date of receipt of the claims received in 1981 is unavailing of an earlier effective date for service connection of diabetes mellitus because the Veteran did not clinically demonstrate that he had type II diabetes at that time, and the appellant is not competent to diagnose such a disorder.  

A 1992 VA medical report indicated that diabetes had been diagnosed in 1988.  A private clinical statement received in July 1992 from an April 1989 examination included a diagnosis of diabetes.  Received in 2007 was a statement from the appellant's treating physician relaying that diabetes mellitus had been diagnosed in 1987.  However, a claim of service connection or pension for diabetes was not received from the Veteran in 1987, 1988 or 1989.  Therefore, the earliest application that may be construed as a claim for type II diabetes purposes was received by VA on August 1, 1990.  This was followed by confirmation on VA examination in March 1991 that the appellant had diabetes mellitus.  Prior to the August 1990 claim, there was no clinical evidence then available to VA showing that the Veteran had type II diabetes, nor did he advise VA of such.

Type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e) effective July 9, 2001.  The legislation was made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001. See Liesegang v. Secretary of Veterans Affairs, 312 F. 3d 1368 (Fed. Cir. 2002).  It was allowed that if a veteran's claim was received between May 3, 1989 and May 8, 2001, the effective date must be the date of the claim or the date the disability arose, whichever is later. 38 C.F.R. § 3.816(c)(2) (2012); Nehmer.  

In this instance, the later of the two events giving rise to the grant of service connection and the effective date warranted is the claim received on August 1, 1990.  Hence, August 1, 1990 is effective date warranted for the grant of service connection for type II diabetes.  

Therefore, the Veteran's claim of entitlement to an effective date prior to August 1, 1990 for type II diabetes mellitus is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 1, 2001 for the grant of service connection for diabetes mellitus, type II, is denied.


____________________________                     ____________________________
      	  C. TRUEBA			                     DEREK R. BROWN
          Veterans Law Judge			 Veterans Law Judge
      Board of Veterans Appeals 	                                   Board of Veterans Appeals


______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


